      Case 1:18-cr-00328-KPF Document 368-1 Filed 06/19/20 Page 1 of 4


From:          Naftalis, Joshua (USANYS)
To:            Griswold, Andrea (USANYS); Nicholas, Max (USANYS)
Subject:       Allocution - Draft edits
Date:          Tuesday, October 30, 2018 11:59:00 AM
Attachments:   Allocution - Approved 1029.doc




                                                                         USAO_SDNY_026366
Case 1:18-cr-00328-KPF Document 368-1 Filed 06/19/20 Page 2 of 4




                                                                   USAO_SDNY_026367
Case 1:18-cr-00328-KPF Document 368-1 Filed 06/19/20 Page 3 of 4




                                                                   USAO_SDNY_026368
Case 1:18-cr-00328-KPF Document 368-1 Filed 06/19/20 Page 4 of 4




                                                                   USAO_SDNY_026369
